THE WEITZ FUNDS ONE PACIFIC PLACE, SUITE 200 1 OMAHA, NEBRASKA 68124 (402) 391-1980 July29, 2015 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission treet, N.E. Washington DC 20549 Re: The Weitz Funds Registration Statement on Form N-1A File Nos. 811-21410 and 333-107797 Ladies and Gentlemen: On behalf of The Weitz Funds (the “Funds”) and in conjunction with the filing requirements of Rule 497(j) under the Securities Act of 1933, I hereby certify that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) on behalf of the Funds do not differ from those contained in Post-Effective Amendment No. 30 which was filed on July 29, 2015, with an effective date of July 31, 2015.The text of Post-Effective Amendment No. 30 was filed electronically. Very truly yours, /s/ John R. Detisch John R. Detisch Vice President
